Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16 are pending in this Application.
Priority
This application is the national phase under 35 U.S.C. § 371 of PCT International Application No. PCT/ CN2018/074814 which has an International filing date of
Jan. 31, 2018, which designated the United States of America. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “UG22” in [0037] line 17.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. It seems that the disclosure should be amended to recite “UG31” instead of “UG22”. 

Specification
The disclosure is objected to because of the following informalities:
	Paragraph [0041] recites “Iin30 = Ipd32 + Ic3 + If3”. The term “Ipd32” is in error and should be IPdgrid  as previously recited and suggested in [0038].   Ipd32 and Ic3 refer to the same current at the same point/location. This errors create confusion in the understanding of the invention. 
	Paragraph [0032] recites “first parallel branch is formed by a protection device PD23, a cable C11 and a photovoltaic converter PV connected in series”. The term C11 is in error and should be C21 to be in concordance with Fig. 2 of the drawings. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “being relatively greater” in claims 1, 4-8, 10-11, 13, 14, 15 is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, it is unclear what is the value of the term “greater”  when used with relatively. For purposes of examination, the term “relatively greater” would be interpreted as simply  “greater” and could be any value that makes the first term value greater than the second current value, in each instance or claim.   
Claim 10 further recites the limitation “the second protection devices” in line 8.  There is insufficient antecedent basis for this limitation in the claim. Claim 10 line 4 previously recites “multiple second voltage/current detection modules”.  The disclosure and claim 7 disclose multiple second protections devices (PD). Second protection devices (PDs) and second voltage/current detection modules are different devices (see PgPUb 0068). Thus, it is unclear if the term “the second protection devices” refers back to the multiple second voltage/current detection modules or they refer to different devices.     	  
	Dependent claims 2-6, 8-12, and 14-16 are rejected for the same reasons mutatis mutandis as their parent claims since they inherit the same error. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.  
	The claims 1, 6, and 13 recites “collecting a current value of the first collection point and collecting a current direction of the first collection point, comparing an output current and an input current of the first collection point chosen, and determining, upon the input current of the first collection point being relatively greater than the output current of the first collection point, that a fault has occurred in the multiple parallel circuits connected in parallel”. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers observation/collection, evaluation/comparing and judgment/fault occurred which are steps that can be easily performed mentally and belong to the group of mental processes abstract idea. Claims 6 and 13 recite a device or controller for performing the steps above. That is other, than reciting a controller or device, nothing in the claim precludes these steps from practically being performed in the human mind. However, the courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer (see 2106.04III).  Thus, the claims recites a mental process.
	This judicial exception is not integrated into a practical application because the additional elements such as “the grid including at least one AC power source provided by a public grid, the at least one AC power source being coupled to multiple parallel circuits connected in parallel, each of the multiple parallel circuits including multiple parallel branches, each of the multiple parallel branches being respectively connected to at least one of a load and DC power source in claims 1, 6 and 13, are recited in a high level of generality and generally links the judicial exception to a technological environment or field of use such as the grid or grid distribution. Claims 6 and 13 recite the additional elements such as a device and/or controller in claims 6 and 13 for performing the mental steps, and which seem to be computer components such as a computer, are recited in higher level of generality and simply correspond to merely reciting the words “apply it” with the judicial exception to a computer (see 2106.04(d)I, and 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the inventions are directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements such as the grid including at least one AC power source provided by a public grid, the at least one AC power source being coupled to multiple parallel circuits connected in parallel, each of the multiple parallel circuits including multiple parallel branches, each of the multiple parallel branches being respectively connected to at least one of a load and DC power source generally link the use of the judicial exception to the technological environment of a power distribution and its components without an inventive concept as stated by the courts (see MPEP 2106.05h and see 2106.05(h)vi “…limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment… Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016);”). Furthermore, the additional elements such as device and/or controller represent no more than instructions to apply the abstract idea on a computer or to generally link the use of the judicial exception to the technological environment of a computer cannot provide an inventive concept as stated by the courts (see MPEP 2106.05h).


	Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
	Claims 2-5, 7-12, and 14-16 depends on claim 1, 6, and 13 respectively and thus, recite the limitations and the abstract ideas of their respective parent claim.	
	Claims 2-3 further recites “wherein the input current of the first collection point is: Iin= IPDgrid + ΣIbranchi,  wherein IPDgrid is a current outputted from the at least one AC power source to the first collection point, and ΣIbranchi is a current having a same current direction as the IPDgrid and outputted to the first collection point from the multiple parallel circuits connected in parallel, i being a natural number., wherein the output current of the first collection point is: Iout=ΣIbranchi, 
wherein ΣIbranchi is a current having an opposite current direction to the I.PDgrid and outputted to the first collection point from the multiple parallel circuits connected in parallel, i being a natural number”. These limitations, as drafted, are a process or steps that, under its broadest reasonable interpretation, mathematical concepts such as adding different values to be used in the mental step of analyzing data once the data is added and which is identified as an example of mathematical concept corresponding to a grouping of abstract ideas. Accordingly, as explained with respect to claim 1 above,  which includes the same additional elements, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
	Claim 4 further recites “arranging multiple second collection points in a region of the multiple parallel circuits connected in parallel, collecting multiple current values of the multiple second collection points, and determining, upon a minimum value amongst the multiple current values of the multiple second collection points being relatively greater than a first fault current threshold, that the fault is a blind spot fault”. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers observation/collection, evaluation/comparing and judgment/fault occurred which are steps that can be easily performed mentally and belong to the group of mental processes abstract idea.
	This judicial exception of claim 4 is not integrated into a practical application because the additional elements described in claim 1 do not integrate this judicial exception/abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea as clearly pointed out above in claim 1. Therefore, the claims are not patent eligible.
	Claim 5 further recites the additional limitations “triggering, upon the current value of any one of the second collection points is being relatively greater than a second fault current threshold, a second protection device of the parallel branch where the second collection point is located, wherein the second fault current threshold is relatively less than the first fault current threshold”. This limitations integrates the abstract of claim 4. This limitation is an insignificant extra solution activity that is tangential addition to claim 1 (see 2106.05(g). However, This additional limitations of claim 5 do not integrate the judicial exception of claim 1 into a practical application because it does not impose any limits on the abstract idea/judicial exception of claim 1 above. 
	The claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of claim 5 are considered insignificant extra solution activity that are tangential limitations and does not imposes any meaningful limits to the judicial exception of claim 1. Therefore, the limitations of claim 5 do not integrate the judicial exception/abstract idea of claim 1 into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea as clearly pointed out above in claim 1. Therefore, the claims are not patent eligible.
 	Claim 7 further recites “collect multiple current values of the multiple second collection points, and upon a minimum value amongst the multiple current values of the multiple second collection points being relatively greater than a first fault current threshold, the second protection devices are configured to determine that the fault is a blind spot fault”. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers observation/collection, evaluation/comparing and judgment/fault occurred which are steps that can be easily performed mentally and belong to the group of mental processes abstract idea. That is other, than reciting a second controller/device, nothing in the claim precludes these steps from practically being performed in the human mind. However, the courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes. 	
 	This judicial exception of claim 7 is not integrated into a practical application because the additional elements such as second protection devices for performing the mental steps, and which seem to be computer components such as a computer, are recited in higher level of generality and simply correspond to merely reciting the words “apply it” with the judicial exception to a computer (see 2106.04(d), and 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the inventions are directed to an abstract idea. Furthermore, the limitations of claim 7 and its additional elements are tangential limitations to the abstract idea of claim 6 and does not impose any meaningful limits on practicing the abstract idea of claim 6 as well.  The addition elements described with respect to claim 6 also doe not impose any meaningful limitations to the abstract idea of claim 7.    
	The claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements such as second protection devices for performing the mental steps, represent no more than instructions to apply the abstract idea on a computer or to generally link the use of the judicial exception to the technological environment of a computer and cannot provide an inventive concept as stated by the courts (see MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
	As to claim 8, this claim is the device claim corresponding to the method claim 5  and is rejected for the same reasons mutatis mutandis.
	As per claim 9, further recites the additional elements of “wherein the first protection device is configured to communicate with the multiple second protection devices respectively, and the multiple second protection devices are configured to communicate with other of the multiple second protection devices” and which are described in a high level of generality and generally links the judicial exception to a technological environment or field of use such as network communication.
	This judicial exceptions of claims 6 and 7 are not integrated into a practical application because the additional elements such as devices being able to communicate among themselves is simply an insignificant extra solution activity (see 2106.05dII).   
	 The claims 9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements such as devices being able to communicate among themselves are insignificant an insignificant extra solution activity which the courts have recognized as Well-Understood, Routine, Conventional Activities (see 2106.05DIii “The courts have recognized the following computer functions as well‐understood, routine,
and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives
and sends information over a network).
	Accordingly, these additional elements do not integrate the abstract idea into a practical application, do not amount to significantly more than the judicial exception, and do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are not patent eligible.
 	As to claim 10, this claim is the device claim corresponding to the device claim 7  and is rejected for the same reasons mutatis mutandis.
 	As to claim 11, this claim is the device claim corresponding to the method claim 5  and is rejected for the same reasons mutatis mutandis.
 	As to claim 12, this claim is the device claim corresponding to the device claim 9  and is rejected for the same reasons mutatis mutandis.
 	As to claim 14, this claim is the device claim corresponding to the device claim 7  and is rejected for the same reasons mutatis mutandis.
	As to claim 15, this claim is the device claim corresponding to the device claim 8  and is rejected for the same reasons mutatis mutandis.
 	As to claim 16, this claim is the device claim corresponding to the device claim 9  and is rejected for the same reasons mutatis mutandis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al (US 2013/0107407) in view of Kussyk (US 20140032144).
 	As per claim 1, Pan teaches a method for detecting a fault in a grid having distributed energy sources (see [0027] and [0055] “a method”; also, see [0047] “In general, protection and control system 200 uses a PMU-based differential protection scheme… fault is determined to exist between the associated reclosers that may both be opened to clear the fault…”), the grid including at least one AC power source provided by a public grid (see Fig. 4 and 5 power source 301), the at least one AC power source being coupled to multiple parallel circuits connected in parallel (see Fig. 4-5 parallel circuits/feeders F1, F2 and F3), each of the multiple parallel circuits including multiple parallel branches (see Figs. 4-5 each feeder 1 and 2 have parallel branches), each of the multiple parallel branches being respectively connected to at least one of a load and DC power source (see Fig. 4-5 see each branch has a loads314 and/or a DC power such as PV-DG1, PV DG1; each circuit breaker and also, see [0022] and [0036] “loads 314”; also, see [0038] “…a first photovoltaic distributed generation device PV-DG1…”), the method comprising:
	choosing a first collection point between the at least one AC power source and the multiple parallel circuits connected in parallel (see Fig. 5 the collection point is at the location of Recloser R1/305 or second recloser R2/305), and collecting a current value of the first collection point and (see [0044] “Controller 215 receives and processes the synchronized current phasor measurements from current transformers CT3 and CT4 via IEDs 323 (or PMUs 350). Controller 215 then again includes sufficient programming to…”; also, see [0047] “The current flowing in and the current flowing out of a segment is measured and a predetermined mismatch of the current in and out values indicate the existence of a fault on electric distribution system 205” ); and
	comparing an output current and an input current of the first collection point chosen (see [0047] “In general, protection and control system 200 uses a PMU-based differential protection scheme to determine a total current differential between the two ends of a segment using precisely synchronized current measurements. The current flowing in and the current flowing out of a segment is measured and a predetermined mismatch of the current in and out values indicate the existence of a fault on electric distribution system 205”), and determining, upon the input current of the first collection point being relatively greater than the output current of the first collection point, that a fault has occurred in the multiple parallel circuits connected in parallel (see [0047] “The current flowing in and the current flowing out of a segment is measured and a predetermined mismatch of the current in and out values indicate the existence of a fault on electric distribution system 205”).
	Kussyk teaches a system and method for monitoring and control of energy distribution (see [0002]) comprising device(s) collecting a current direction at a point (see [0008] and [0011] and [0014-0017] current measuring device takes into consideration the current flow direction).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Pan’s invention to include device(s) collecting a current direction at a point as taught by Kussyk in order to allow the device to sum the currents according to its direction in order to trip/isolate a switch when there is a mismatch (see [0012], [0013], and [0050] “which specifies that the current-measuring devices electrically isolate a load-free and source-free section of the low-voltage distribution system when the current sum falls below a predetermined threshold value”. Thus, the system of Pan adds currents incoming and outgoing at a point and the system of Kussyk differentiates positive and negative currents based on its direction, it is obvious that the Pan needs the current direction determination in order to determine which currents incoming or outgoing are positive and negative to find the mismatch when added together).
 	As per claim 6, Pan teaches a device for detecting a fault in a grid having distributed energy sources (see [0047] “In general, protection and control system 200 uses a PMU-based differential protection scheme… fault is determined to exist between the associated reclosers that may both be opened to clear the fault…”), the grid including an AC power source provided by at least one public grid (see Fig. 4 and 5 power source 301), the AC power source being coupled to multiple parallel circuits connected in parallel (see Fig. 4-5 parallel circuits/feeders F1, F2 and F3), each of the multiple parallel circuits including multiple parallel branches (see Figs. 4-5 each feeder 1 and 2 have parallel branches), each of the multiple parallel branches being respectively connected to at least one of a load and a DC power source (see Fig. 4-5 see each branch has a loads314 and/or a DC power such as PV-DG1, PV DG1; each circuit breaker and also, see [0022] and [0036] “loads 314”; also, see [0038] “…a first photovoltaic distributed generation device PV-DG1…”), the device comprising:
	a first protection device, connected between the AC power source and the multiple parallel circuits connected in parallel (see Fig. 5 device 350 including Recloser R1/305  or device 350 including second recloser R2/305), wherein a first collection point is chosen between the AC power source and the multiple parallel circuits connected in parallel (see Fig. 5 the collection point is at the location of Recloser R1/305 or second recloser R2/305  );
	the first protection device being configured to collect a current value of the first collection point and (see [0044] “Controller 215 receives and processes the synchronized current phasor measurements from current transformers CT3 and CT4 via IEDs 323 (or PMUs 350). Controller 215 then again includes sufficient programming to…”; also, see [0047] “The current flowing in and the current flowing out of a segment is measured and a predetermined mismatch of the current in and out values indicate the existence of a fault on electric distribution system 205”; also, see [0049]), and being configured to compare an output current and an input current of the first collection point (see [0047] “In general, protection and control system 200 uses a PMU-based differential protection scheme to determine a total current differential between the two ends of a segment using precisely synchronized current measurements. The current flowing in and the current flowing out of a segment is measured and a predetermined mismatch of the current in and out values indicate the existence of a fault on electric distribution system 205”), and being configured to determine, upon the input current of the first collection point being relatively greater than the output current of the first collection point, that a fault has occurred in the multiple parallel circuits connected in parallel (see [0047] “The current flowing in and the current flowing out of a segment is measured and a predetermined mismatch of the current in and out values indicate the existence of a fault on electric distribution system 205”).
	While Pan teaches that the current have a direction (see [0049]), Pan does not explicitly teach to collect a current direction. 
	Kussyk teaches a system and method for monitoring and control of energy distribution (see [0002]) comprising device(s) collecting a current direction at a point (see [0008] and [0011] and [0014-0017] current measuring device takes into consideration the current flow direction).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Pan’s invention to include device(s) collecting a current direction at a point as taught by Kussyk in order to allow the device to sum the currents according to its direction in order to trip/isolate a switch when there is a mismatch (see [0012], [0013], and [0050] “which specifies that the current-measuring devices electrically isolate a load-free and source-free section of the low-voltage distribution system when the current sum falls below a predetermined threshold value”, Thus, the system of Pan adds currents incoming and outgoing at a point and the system of Kussyk differentiates positive and negative currents based on its direction, it is obvious that the Pan needs the current direction determination in order to determine which currents incoming or outgoing are positive and negative to find the mismatch when added together).
	As per claim 13, Pan teaches A device for detecting a fault in a grid having distributed energy sources (the device has been interpreted as the controller recited below; see [0047] “In general, protection and control system 200 uses a PMU-based differential protection scheme… fault is determined to exist between the associated reclosers that may both be opened to clear the fault…”), the grid including at least one AC power source provided by at least one public grid (see Fig. 4 and 5 power source 301), the at least one AC power source being coupled to multiple parallel circuits connected in parallel (see Fig. 4-5 parallel circuits/feeders F1, F2 and F3), each of the multiple parallel circuits including multiple parallel branches (see Figs. 4-5 each feeder 1 and 2 have parallel branches), each of the multiple parallel branches being respectively connected to at least one of a load and DC power source (see Fig. 4-5 see each branch has a loads314 and/or a DC power such as PV-DG1, PV DG1; each circuit breaker and also, see [0022] and [0036] “loads 314”; also, see [0038] “…a first photovoltaic distributed generation device PV-DG1…”), the device comprising:
	a first protection device, connected between the at least one AC power source and the multiple parallel circuits connected in parallel (see Fig. 5 device 350 including Recloser R1/305  or device 350 including second recloser R2/305);
	a controller connected to the first protection device (see Fig. 5 controller 200/215; also, see [0044] “see [0044] “Controller 215 receives and processes the synchronized current phasor measurements from current transformers CT3 and CT4 via IEDs 323 (or PMUs 350)),
	wherein a first collection point is chosen between the at least one AC power source and the multiple parallel circuits connected in parallel (see Fig. 5 the collection point is at the location of Recloser R1/305 or second recloser R2/305);
	the first protection device being configured to collect a current value of the first collection point and a (see [0044] “Controller 215 receives and processes the synchronized current phasor measurements from current transformers CT3 and CT4 via IEDs 323 (or PMUs 350). Controller 215 then again includes sufficient programming to…”; also, see [0047] “The current flowing in and the current flowing out of a segment is measured and a predetermined mismatch of the current in and out values indicate the existence of a fault on electric distribution system 205” );
	the controller being configured to compare an output current of the first collection point and an input current of the first collection point (see [0047] “In general, protection and control system 200 uses a PMU-based differential protection scheme to determine a total current differential between the two ends of a segment using precisely synchronized current measurements. The current flowing in and the current flowing out of a segment is measured and a predetermined mismatch of the current in and out values indicate the existence of a fault on electric distribution system 205”), and being configured to determine, upon the input current being relatively greater than the output current, that a fault has occurred in the multiple parallel circuits connected in parallel (see [0047] “The current flowing in and the current flowing out of a segment is measured and a predetermined mismatch of the current in and out values indicate the existence of a fault on electric distribution system 205”).
	Kussyk teaches a system and method for monitoring and control of energy distribution (see [0002]) comprising device(s) collecting a current direction at a point (see [0008] and [0011] and [0014-0017] current measuring device takes into consideration the current flow direction).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Pan’s invention to include device(s) collecting a current direction at a point as taught by Kussyk in order to allow the device to sum the currents according to its direction in order to trip/isolate a switch when there is a mismatch (see [0012], [0013], and [0050] “which specifies that the current-measuring devices electrically isolate a load-free and source-free section of the low-voltage distribution system when the current sum falls below a predetermined threshold value”, Thus, the system of Pan adds currents incoming and outgoing at a point and the system of Kussyk differentiates positive and negative currents based on its direction, it is obvious that the Pan needs the current direction determination in order to determine which currents incoming or outgoing are positive and negative to find the mismatch when added together).
Relevant Cited art
 	The prior art made of record and not relied upon, as cited in PTO form 892, is considered pertinent to applicant's disclosure. No prior art rejection has been applied to claims 2-5, 8-12, and 15-16.
	The closest prior art found were:
	Kenji (JP H09200946A) teaches a method and system for detecting blind spots by detecting that the sum of currents at a point is zero. However, the grid or network of Kenji does not consider Der generation (PV or wind Or batteries) providing a positive current to the fault.  Kenji also does not teach at least the limitations of claim 2, 4, 7, 10, and 14.
	Lundqvist (US 201400363669) teaches a system to determine a fault by comparing the currents entering a zone with the currents exiting a zone.    
	Kennedy (US 10276321) or Yan et al (US 20130138366) teaches a centralized monitoring system comprising a grid including parallel circuits with parallel branches including loads and generators.  
	The NPL references found:
	Firouz et al, "Numerical comparison of the effects of different types of distributed generation units on overcurrent protection systems in MV distribution grids", teaches a method for simulating the contribution of DG to a fault. 
 	Zhao et al, "Evaluation Method for Impact on Protection of Distribution Network with Distributed Electric Resources", wherein methods are used to avoid blinding spot faults, wherein currents are added and compared to a preset value or threshold. The threshold or pickup current is a dynamic values that changes magnitude.
 	Coster et al, " EFFECT OF DISTRIBUTED GENERATION ON PROTECTION OF MEDIUM VOLTAGE CABLE GRIDS" teaches a system and method for detecting blinding conditions in a grid. 
 	Mauryia et al, "Quadrature based over-current relay for PV penetrated primary distribution system” teaches a system to protect a grid for blinding faults by using an IDMT scheme  .  	
 	Brearley et al, "A review on issues and approaches for microgrid protection", teaches a method and system for providing protection to a grid, wherein the grid comprises parallel circuits, the suggested protection schemes involve differential relays and comparing the currents at the ends of cable s compared with a threshold in order to trip a relay.   
 	Shahzad et al, "Protection of Distributed Generation: Challenges and Solutions", teaches a method for providing different solutions schemes for avoiding blind protection problems but it ode s not determine a blind spot fault. 
Conclusion
 	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117